(Corrected)
OFFICE ACTION
Allowance Subject Matter
1.	Claims 1, 2, 4-6 and 9-22 are allowed.  Following is the Examiner’s reason for allowance:
	The closest prior art, U.S. Patent No. 8,358,000 to Beaupre et al, does not anticipate or suggest such limitations as: “wherein the first power terminal and the third power terminal are electrically connected to a first carrier region of the upper electrically conductive layer of the lower carrier substrate, wherein the second power terminal is electrically connected to the upper electrically conductive element, and wherein the second power terminal is electrically isolated from the first power terminal” (as applied to Claim 1); and “wherein the first power terminal and the third power terminal are electrically connected to a first carrier region of the upper electrically conductive layer of the lower carrier substrate, wherein the second power terminal is electrically connected to the upper electrically conductive element, and wherein the second power terminal is electrically isolated from the first power terminal” (as applied to Claim 18), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
Note:	None of the cited arts in IDS filed on 07/23/2019 and 01/14/2021 reads on pending claims.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 22, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815